Citation Nr: 9918487	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-43 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
synovitis and chondromalacia patella of the left knee status 
post arthroscopy evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for anterior 
cruciate ligament (ACL) laxity of the left knee evaluated as 
10 percent disabling from November 6, 1991 to November 20, 
1997.  

3.  Entitlement to an increased evaluation for ACL laxity of 
the left knee evaluated as 20 percent disabling from November 
21, 1997 to December 18, 1997 and from February 1, 1998 
onward.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
April 1989.  

Entitlement to service connection for chondromalacia of the 
left knee was granted in November 1989.  A noncompensable 
evaluation was assigned.  The disorder was rated by analogy 
to recurrent subluxation or lateral instability of the knee 
under Diagnostic Code 5257.  

This appeal arose from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  The RO denied the veteran's November 1995 claim 
for entitlement to an increased (compensable) evaluation for 
chondromalacia patella of the left knee.  

In February 1998 the RO granted entitlement to an increased 
evaluation of 10 percent effective February 6, 1991 onward 
for chronic synovitis and chondromalacia patella left knee, 
status post arthroscopy.  The disorder was rated as synovitis 
(Diagnostic Code 5020) according to limitation of flexion 
(Diagnostic Code 5260).  The award was made retroactive to 
that date by construing the VA treatment on that date as a 
claim for increased compensation.  

In the same rating decision, an additional 10 percent 
evaluation was granted effective November 6, 1991 to November 
20, 1997 for ACL laxity of the left knee.  This disorder was 
rated as recurrent subluxation or lateral instability 
(Diagnostic Code 5257).  

The evaluation for ACL laxity was increased to 20 percent 
effective November 21, 1997 to December 18, 1997.  A 
temporary total evaluation was granted pursuant to 38 C.F.R. 
§ 4.30 from December 19, 1997 to January 31, 1998.  A 20 
percent evaluation was continued from February 1, 1998 
onward.  

The veteran was not satisfied with the total amount of 
compensation granted.  The veteran's representative, in a 
statement submitted in May 1999, stated that the veteran was 
seeking a combined rating of 40 percent.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issue as rephrased on the title page of the decision 
reflects that the veteran's disagreement is construed as 
being with both assigned evaluations.  Furthermore, because 
the RO has assigned different evaluations for different 
periods of time, the phrasing of the issue reflects that the 
veteran is seeking a higher evaluation for all relevant 
periods of time.  


FINDINGS OF FACT

1.  Synovitis and chondromalacia have been productive of 
crepitus, joint tenderness, and pain with use.  

2.  Left knee flexion has not been limited to less than 130 
degrees.  

3.  From November 6, 1991 to November 20, 1997 the left knee 
disability was productive of no more than mild laxity or 
instability.  

4.  From November 21, 1997 to December 18, 1997 and from 
February 1, 1998, the left knee disability was productive of 
no more than moderate laxity or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic synovitis and chondromalacia patella of the left 
knee status post arthroscopy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5020, 5260 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for ACL laxity from November 6, 1991 to November 20, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1998).  

3.  The criteria for an evaluation in excess of 20 percent 
for ACL laxity from November 21, 1997 to December 18, 1997 
and from February 1, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran sought treatment at a VA medical facility in 
February 1991.  There was crepitus, but otherwise the knee 
was normal.  The only assessment was chrondromalacia by 
history.  In another report from a few days later the veteran 
reported discomfort with walking.  He denied locking or 
catching.  On examination there was normal gait and no 
effusion.  There was no joint line tenderness and full range 
of motion of the knee.  Ligaments were intact.  There was a 
negative McMurray Test.  Lachman and Apley Tests were also 
negative.  There was some subpatellar crepitance with 
tenderness at the lateral borders.  The assessment was 
"chrondropatella malacia."  

The veteran had a VA orthopedic appointment in July 1991.  He 
reported knee pain with inability to run, and with using 
stairs.  On examination there was full range of motion, no 
effusion.  McMurray, Lachman and Anterior Drawer Tests were 
negative.  The assessment was patellar chondromalacia.  X-
rays from July 1991 showed slight joint space narrowing but 
no effusion was seen.  The impression was mild degenerative 
changes.  

In November 1991, the veteran was seen again at a VA clinic 
for knee pain.  He also reported occasional locking of the 
left knee.  On examination there was tenderness over the left 
patellofemoral tendon.  There was no joint instability.  
There was full range of motion though there was some pain on 
complete flexion.  The assessment was patellofemoral 
syndrome.  Kinesiology was ordered.  

A kinesiology report from December 1991 shows that the 
veteran had no collateral instability but there was some ACL 
laxity.  The assessment was left knee joint laxity.  Testing 
was inconclusive secondary to pain and apprehension.  

In January 1992 the veteran was seen for complaints of knee 
pain with walking and standing.  Ligaments were stable.  
There were negative Anterior Drawer and Posterior Drawer 
Signs.  There was no erythema, swelling or crepitance.  
Alignment was normal valgus.  There was some tenderness at 
the lateral joint.  The assessment was anterior knee pain.  

VA treatment records show that in July 1995, the veteran as 
seen for knee pain.  He reported some occasional locking of 
the left knee.  He reported that he used Motrin sporadically.  
The assessment was chondromalacia and rule out meniscal 
problem on the left.  

During VA treatment in September 1995, the veteran reported 
only locking on the right.  On examination range of left knee 
motion was 0 to 130 degrees.  There was no locking, effusion 
or laxity.  There was patellofemoral pain but none over the 
lateral joint line.  The McMurray Test was negative.  The 
only impression with regard to the left knee was 
chondromalacia patella.  


Later that month the veteran was seen again.  He reported 
that he had more persistent (day to day) symptoms in the left 
knee, specifically lateral joint and patellofemoral symptoms.  
On examination there was no change from the prior 
examination.  The assessment was possible left lateral 
meniscus tear.  

The veteran attended another follow-up in November 1995.  He 
denied locking but reported more popping.  There was no left 
knee joint line tenderness or effusion.  There was full range 
of motion.  Magnetic Resonance Imaging (MRI) testing 
reportedly showed no large significant tears.  The assessment 
was knee pain with no evidence of significant tears.  

On another visit the same month, there was no left knee 
effusion.  There was good range of motion.  The physician 
could not get a McMurray Sign or any locking.  The veteran 
could do full squats to the floor.  There was some minor 
patellofemoral crepitation but no mechanical symptoms or 
instability.  He had some medial joint line tenderness when 
the physician pressed "real hard."  MRI results were 
described as equivocal - with smaller signal changes on the 
left.  The impression was bilateral anterior knee pain.  

A VA examination was conducted in February 1996.  The veteran 
complained of constant left knee pain.  He denied giving way 
or locking of the knee.  He reported that he used aspirin and 
ibuprofen with little improvement of his symptoms.  On 
examination gait was within normal limits.  There was no 
muscle atrophy or obvious deformity noted.  There was no 
swelling or popliteal fullness.  There was no pain with 
patellofemoral compression.  Deep tendon reflexes were 2+/4.  
There was mild crepitus with patellofemoral pop.  McMurray 
Sign was negative.  Range of motion was 0 to 130 degrees.  
Sensory and motor examination was +5/5.  Thigh circumference 
was greater by .5 centimeters on the left.  Anterior Drawer 
Sign was +.5 bilaterally.  There was no other ligamentous 
laxity noted.  

X-rays showed irregular ossification anterior to the tibial 
tubercle on the left projecting over the patellofemoral 
joint.  There was no change since 1991.  An MRI of the knee 
showed a prominent concavity of the lateral articular facet 
of the patella, suggesting an "attempted" bipartite 
patella.  There was also mucoid degeneration in the posterior 
horn of the medial meniscus without evidence of a meniscal 
tear.  

The diagnosis was status post arthrotomy of the left knee 
with debridement of the meniscus, history of Osgood-Schlatter 
disease of the left knee, and patellofemoral joint syndrome.  

A VA outpatient treatment record shows treatment for left 
knee pain in May and June 1996. 

In May 1996 the veteran reported that his left knee hurt.  
There was no effusion.  Range of motion was -5 degrees to 130 
degrees.  There was crepitance but a negative McMurray Test.  
The ligaments appeared to have been stable.  The assessment 
was knee pain and chrondromalacia.  

In June 1996 the veteran reported pain with increased 
activity, especially squatting.  On examination there was no 
effusion.  There was crepitance but the knee was stable.  The 
impression was chondromalacia patella of the patellofemoral 
compartment.  

The veteran underwent another VA examination in November 
1997.  He complained of constant knee pain increasing with 
twisting of the knee.  He also reported giving way and 
locking of the knee.  Physical examination showed gait 
favoring the left leg.  The left leg appeared smaller than 
the right leg.  There was medial joint line tenderness over 
the left knee with mild swelling.  There was a patellofemoral 
pop with knee motion.  Range of motion was 0 to 130 degrees 
bilaterally.  Motor examination was 4/5 on the left.  Thigh 
circumference was 1.5 centimeters less on the left.  Drawer 
Sign was 1+ over the left knee.  No other ligamentous laxity 
was noted.  


The diagnosis was status post arthroscopy of the left knee 
with debridement of the medial meniscus, ACL laxity of the 
left knee, chondromalacia patella of the left knee, and 
chronic synovitis of the left knee.  

In December 1997 the veteran underwent arthroscopic ACL 
reconstruction.  The preoperative diagnosis was medial 
meniscal tear and ACL instability.  The postoperative 
diagnosis was ACL instability.  The operative report noted 
that on arthroscopic examination the medial and lateral 
menisci were intact.  There was no chondral damage and the 
patello-femoral joint was pristine.  The ACL was deficient 
with scar tissue.  The Lachman Test showed instability.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).




Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  


(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Full range of motion for the knee for VA purposes is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

Multiple ratings can be assigned under different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Evaluation of the same disability under various 
diagnoses "pyramiding" is prohibited however.  38 C.F.R. 
§ 4.14 (1998).  

The VA General Counsel issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for limitation 
of motion of the knees.  VAOPGCPREC 23-97.  

Synovitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020.  Degenerative arthritis is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the knee) affected by limitation of 
motion to be combined not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1998).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Symptomatic removal of semilunar cartilage is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  

A 30 percent rating is available for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 20 
percent rating is assigned in the case of malunion with 
moderate knee or ankle disability.  A 10 percent rating is 
assigned where there is malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1998).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. §5107(a).  
The Board is satisfied that all relevant facts have been 
adequately developed for the purposes of adjudicating the 
claim; no further assistance in developing facts pertinent to 
the claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  VA and private records 
have been received and the veteran has been provided with 
multiple VA examinations.  

The various aspects of the veteran's functional limitation 
including pain with use, crepitus, atrophy, weakness, and 
instability have all been addressed thoroughly.  See DeLuca.  
No further evaluation is required prior to a decision on the 
veteran's appeal.  

The veteran is status post arthroscopes of his left knee.  
His disorder is currently evaluated separately consistent 
with VAOPGCPREC 23-97.  He is receiving one evaluation for 
synovitis (Diagnostic Code 5020) and chondromalacia patella, 
and another for ligamentous laxity of the left knee 
(Diagnostic Code 5257).  

The first question is whether an evaluation higher than 10 
percent is warranted for chondromalacia and synovitis.  
Synovitis is to be evaluated (according to instructions in 
the rating schedule) as arthritis of the knee (Diagnostic 
Code 5003), which in turn, is to be rated first in accordance 
with limitation of motion.  Where limitation of motion of a 
major joint such as the knee is noncompensable, a 10 percent 
evaluation is assigned where there is objective evidence of 
painful motion or swelling.  A higher evaluation than 10 
percent for one joint is only provided for under Diagnostic 
Code 5003 where there is limitation of flexion or extension.  




It is noted that under 38 C.F.R. § 4.59 when rating 
arthritis, pain on pressure or manipulation, and crepitation 
are important factors.  Moreover, it is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  This is consistent with 
Diagnostic Code 5003.  

The 10 percent evaluation assigned for limitation of flexion 
of the veteran's left knee is consistent with either 
limitation of flexion to 45 degrees (loss of 95 degrees of 
flexion) or a noncompensable degree of limitation with 
evidence of pain or swelling.  It is noted that the 
evaluation was assigned based on evidence of painful motion.  
The veteran's knee motion has consistently been from -5 or 0 
degrees extension to 130 degrees flexion.  This does not come 
close to approaching limitation of flexion to 45 degrees to 
warrant a 10 percent rating.  38 C.F.R. §§ 4.71, 4.71a, Plate 
II, Diagnostic Code 5260.  At no time has the veteran's knee 
flexion been shown to be limited to 30 degrees (loss of 110 
degrees of flexion) to warrant a higher evaluation of 20 
percent.  

Undoubtedly the veteran has had functional limitation 
including pain with use.  However, there is no evidence of 
record by which the veteran's limitation of motion could be 
treated as limited to 30 degrees.  See DeLuca.  The veteran 
was not shown to have had objective evidence of painful 
motion or other functional limitation at 30 degrees of 
flexion.  

Separate evaluations cannot be assigned for both 
chondromalacia and limitation of knee motion without 
violating the prohibition against pyramiding.  Chondromalacia 
can be evaluated by limitation of motion as can synovitis.  
It can also be evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 or 5259 (where semilunar cartilage has 
been removed).  As should be apparent, since pain, swelling 
and crepitus are factors in rating synovitis, the criteria 
for rating synovitis overlap with the criteria in Diagnostic 
Codes 5258 and 5259.  See Esteban; 38 C.F.R. § 4.14.  



Turning to the claim for an increased evaluation for ACL 
laxity, the first question is whether the criteria have been 
met for assignment of a higher evaluation than 10 percent 
from November 6, 1991 to November 20, 1997.  

A 10 percent evaluation is consistent with a mild degree of 
subluxation or lateral instability.  Prior to the 1997 VA 
examination and the surgery, there was little evidence of 
instability.  

In February 1991 the ligaments were intact.  Lachman and 
Apley Tests were negative.  In July 1991 Lachman and Anterior 
Drawer Tests were negative.  In November 1991, there was no 
joint instability.  A kinesiology report from December 1991 
noted that the veteran had no collateral instability but some 
ACL laxity.  The assessment was left knee joint laxity.  

In January 1992 the knee ligaments were stable.  There were 
negative Anterior Drawer and Posterior Drawer Signs.  
Alignment was normal valgus. 

In November 1995 the veteran could do full squats to the 
floor, and there was no instability.  

On VA examination in 1996 the veteran denied giving way.  The 
Anterior Drawer Sign was minimally positive but there was no 
other ligamentous laxity noted.  In May 1996 the veteran's 
ligaments were apparently stable.  On a follow up appointment 
in June 1996, no instability was noted.  

On VA examination on November 21, 1997, Drawer Sign was 
positive but was only 1+.  

As is evident from the competent evidence of record, the 
veteran has had knee instability during the period in 
question, but the knee instability was mild at most.  

There is no suggestion in any of the records that the veteran 
had moderate or severe instability prior to November 21, 
1997.  Therefore there is no factual basis upon which to 
award the highest schedular evaluation for ligamentous 
instability - a 30 percent evaluation.  

As for the evaluation from November 21, 1997 to December 18, 
1997 and from February 1, 1998, the VA examination in 
November 1997 did not show moderate instability.  However the 
veteran did subsequently undergo surgery for a deficient ACL 
and at the time of surgery there was instability by the 
Lachman Test, but no evidence of severe instability.  After 
the surgery presumably the veteran's condition would have 
improved; however, there is no evidence of improvement but at 
the same time no evidence of severe instability.  

It is the veteran's burden to show entitlement to an 
increased evaluation.  The record contains no evidence 
suggesting that the veteran had severe instability at any 
time.  Therefore entitlement to an increased evaluation must 
be denied.  

The veteran's representative, in his brief, has requested the 
Board to consider awarding a rating for the overall degree of 
disability rather than focusing on the degree of subluxation 
or lateral instability.  When a disabling condition is not 
listed specifically in the rating schedule, Diagnostic Code 
5257 can be used to evaluate disability from the disorder.  
In such cases mild disability is rated at 10 percent 
disabling and a severe disorder is rated 30 percent 
disabling.  The veteran's knee disability could arguably be 
evaluated in total pursuant to Diagnostic Code 5257 but that 
would have to be in lieu of separate evaluations.  

The veteran has had a combined evaluation of 30 percent since 
November 21, 1997.  Therefore there is no benefit to be 
derived from assigning a single evaluation pursuant to 
Diagnostic Code 5257 after that date.  A higher evaluation 
could be achieved prior to that date by rating the disorder 
as a whole under Diagnostic Code 5257, but only if the 
disability could be characterized as severely disabling.  



Throughout 1991 into 1992 the veteran reported left knee pain 
with use.  However, there were limited symptoms.  In February 
1991 the veteran had only crepitus and tenderness.  In July 
1991, clinical examination was negative.  In November 1991 
there was tenderness over the left patellofemoral tendon and 
some pain on complete flexion but no other positive findings 
were made.  In December 1991 there was some ACL laxity and 
some pain and apprehension.  In January 1992 the veteran was 
seen for complaints of knee pain and some tenderness of the 
joint was noted but there was no instability or other 
symptomatology.  

In 1995 the veteran continued to report knee pain.  There was 
patellofemoral pain but no laxity and knee motion was 0 to 
130 degrees.  In November 1995 there was crepitance and some 
tenderness but no other findings.  Range of motion was full. 

On VA examination in February 1996, the veteran complained of 
constant left knee pain.  There was crepitus with a 
patellofemoral pop.  Range of motion was 0 to 130 degrees.  
There was minor instability noted on Anterior Drawer Sign.  
No other ligamentous laxity was noted.  In May 1996 there was 
crepitance.  Range of motion was -5 degrees to 130 degrees.  
The ligaments appear to have been stable and there were no 
other positive findings.  In June 1996 there was crepitance 
but no instability noted. 

In the judgment of the Board, the veteran's disability prior 
to November 1997 has not been shown to be severely disabling.  
None of the medical providers has characterized the veteran's 
functional limitation or symptoms as severely disabling.  In 
short, the Board cannot find severe disability.  The symptoms 
shown in treatment records are mild to moderate at most.  
There was very slight limitation of motion, some tenderness 
to palpation, some slight laxity, and some crepitus.  These 
are not indicative of a severe disability, even considering 
his functional impairment including pain with various 
activities.  See DeLuca.  


The Board considered whether another Diagnostic Code would 
support a higher evaluation.  In this regard, there is no 
evidence of ankylosis or fixation of the knee to warrant a 
higher evaluation under that provision.  There was also no 
evidence of nonunion of the tibia and fibula or malunion with 
marked knee disability.  

The Board notes that the RO determined that the veteran's 
left knee disabilities did not render his disability picture 
unusual or exceptional in nature as to warrant referral of 
the case to the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  The 
Board agrees.  In this regard the left knee disabilities have 
not been shown to have markedly interfered with employment or 
to have required frequent inpatient care as to render 
impractical the application of the regular schedular 
standards during any of the periods of disability which are 
the subjects of the current review.  Accordingly, the 
veteran's disability picture is not unusual or exceptional in 
nature, and no basis has been presented upon which to 
predicate referral of the case for an increased evaluation on 
an extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to increased evaluations for the left knee 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic synovitis and chondromalacia patella of the left knee 
status post arthroscopy is denied.  

Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament laxity from November 6, 1991 to 
November 20, 1997 is denied.  

Entitlement to an evaluation in excess of 20 percent for 
anterior cruciate ligament laxity from November 21, 1997 to 
December 18, 1997 and from February 1, 1998 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

